                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     December 4, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:      United States of America v. Any and all future fees owed to Sheldon Silver
                        by Weitz & Luxenberg, P.C. related to any referrals of patients by Robert
                        Taub to Weitz & Luxenberg, P.C. that occurred prior to 2008,
                        20 Civ. 6910 (LGS)

Dear Judge Schofield:

        The Government respectfully requests that the Court enter the proposed Judgment of
Forfeiture in the above-captioned matter as no claims or answers have been filed or made in this
action and no other parties have appeared to contest the action, and the requisite time periods in
which to do so, as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of
the Supplement Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have
expired.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney

                                              By:    s/ Daniel C. Richenthal
                                                     Daniel C. Richenthal
                                                     Assistant United States Attorney
                                                     (212) 637-2109
